IN TH]E SUPREME COURT OF THE STATE OF DELAWARE

KEVIN GARBER t/a §
CARPENTRY UNLIMITED, § No. 185, 2017
§
Petitioner BeloW, §
Appellant, § Court BeloW_Superior Court
§ of the State of Delaware
V. §
§ C.A. N16A-05-012
NEW CASTLE COUNTY
DEPARTMENT OF LAND USE
AND NEW CASTLE COUNTY
BOARD OF LICENSE,
INSPECTION & REVIEW,

Respondents Below,
Appellees.

¢O'JOO')OO'>¢O'JOO'.>OO’>¢OOCO'>

Submitted: November 1, 2017
Decided: November 3, 2017

Before VALIHURA, VAUGHN, and TRAYNOR, Justices.
0 R D E R
This 3rd day of November 2017, after careful consideration of the parties’
briefs, oral argument, and the record on appeal, it appears to the Court that the
judgment of the Superior Court should be affirmed on the basis of and for the

reasons assigned in its order dated March 31, 2017.l

 

' Garber v. New Casl‘le Cly. Dep’t of Land Use, 2017 WL 1224510 (Del. Super. Ct. March 31,
2017).

NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is hereby AFFIRl\/IED.

BY THE COURT:

/s/ Garv F. Travnor
Justice